      Case: 1:19-cr-00079-CAB Doc #: 30 Filed: 06/14/19 1 of 2. PageID #: 168




                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISIONO


UNITED STATES OF AMERICA                     ) CASE NO.: 1:19CR79
                                             )
              Plaintiff                      ) JUDGE CHRISTOPHER A. BOYKO
                                             )
       v.                                    )
                                             )
MARTIN FANO,                                 )
                                             ) DEFENDANT’S MOTION IN LIMINE
              Defendant-Appellant.           )
                                             )

      Now comes the Defendant, Martin Fano, by and through his counsel, James C.

Lynch, and herewith respectfully moves, In Limine, this court, in its’ discretion, exclude a

tape recorded conversation between the Defendant and Rufus Taylor on July 11, 2017, on

the grounds that it is irrelevant to the issues and, further, is so unduly prejudicial so as to

overcome any possible probative value, pursuant to Fed. Rules of Evidence, Rule 403.

See, United States v. Brady, 595 F.2d 359, 361 (6th Cir. 1979). Yesterday, a transcription

of the recording was provided to the Defendant as the portion which would be offered by

the government. For the Court’s information, the Defendant is sending, by email to the

Court’s courtroom deputy, the transcript in question.

       WHEREFORE, it is respectfully prayed that this motion be granted.

                                           Respectfully Submitted,


                                               1
       Case: 1:19-cr-00079-CAB Doc #: 30 Filed: 06/14/19 2 of 2. PageID #: 169



                                         s/James C. Lynch
                                         James C. Lynch (0033787)
                                         P. O. Box 33189
                                         North Royalton, Ohio 44133
                                         Ph. 440-382-2114
                                         jchurchillLynchlaw67@yahoo.com
                                         Counsel to Defendant



                             CERTIFICATE OF SERVICE

     The undersigned certifies that a copy of the foregoing was electronically filed this
  th
14 day of June, 2019, through the court’s electronic service process to all parties.


                                  s/ James C. Lynch
                                  JAMES C. LYNCH




                                           2
